An unpub|ishelh order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPnEME CounT
0F
NEvAr)A

CLERK’S ORDER

<0>~:947  

IN THE SUPREME COURT ()F THE STATE OF NEVADA

   

FRED 0. DAWs<)N, AN INI)IVIDUAL, N@. @35@0
Appellant,

VS. 
TEsT EQUIPMENT CC)RP<)RATI<)N, A F § L § 
CALIF<)RNIA CQRP<)RATI<)N,

R@Spondent. OCT 15 2013

    

TRA lE K. l_lNDEMAN

ORDER DISMISSING APPEAL

The parties’ September 30, 2013, stipulation to dismiss this
appeal, with the parties to bear their own costs and fees, is appr0ved.
NRAP 42(10). Accordingly, we

()RDER this appeal DISMISSED.

‘ CLERK 0F THE SUPREME CQURT
TRACIE K. LINDEMAN

 

cc: Hon. Elliott A. Sattler, II, District Judge
Aaron & Paternoster, Ltd.
Scarpello & Huss, Ltd.
Wash0e District Court Clerk

l?~§m?‘r